Citation Nr: 1530745	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for throat cancer.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Board reopened and remanded the issue on appeal for additional development.  The Board again remanded the appeal in September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in December 2013 and September   2014 for additional development, to include to attempt to locate and associate the Veteran's service treatment and personnel records.  Following a review of the record, the Board finds that remand is once again necessary.

In the September 2014 remand, the Board directed the AOJ to request service treatment records from multiple sources, including Sheppard Air Force Base hospital using the Veteran's Air Force service number ([redacted]).  While requests were sent to the RO and to the Air Reserve Personnel Center, no such request was made to Sheppard Air Force Base.  Therefore, remand is necessary for compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact Sheppard Air Force Base and request they provide, if available, all service treatment records for the Veteran's periods of active and Reserve service from 1956 to 1966.  Personnel records show a hospitalization from December 13 to December 16, 1957 at 3570th USAF Hospital, Sheppard AFB, Texas.  The request should include the Veteran's Air Force service number.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested and the Veteran should be notified of such.

2. After the above directives have been completed to the extent possible, the claim for service connection should be adjudicated on the merits.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

